Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,595,758 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Oath or Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
1444    Review of Reissue Oath/Declaration [R-11.2013] 
I.REQUIREMENTS OF REISSUE OATH OR DECLARATION 
The question of the sufficiency of the reissue oath/declaration filed under 37 CFR 1.175 must in each case be reviewed and decided personally by the primary examiner. 
Much of the required content of a reissue oath or declaration will differ based on the filing date of the reissue application. However, all reissue oaths or declarations must contain the following: 
(A) A statement that the applicant believes the original patent to be wholly or partly inoperative or invalid— 
(1) by reason of a defective specification or drawing, or 
(2) by reason of the patentee claiming more or less than patentee had the right to claim in the patent; and 
(B) A statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue. 
MPEP § 1414 describes the requirements for each of the aforementioned statements. See MPEP § 1414.01 for the remaining requirements for the reissue oath or declaration in a reissue application filed on or after September 16, 2012; § 1414.02 for the remaining requirements of a reissue oath or declaration in a reissue application filed before September 16, 2012; and § 1414.03 for supplemental reissue oaths or declarations in reissue applications. 
…
(C) It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 

A statement in the oath/declaration of “Applicant believes it is entitled to broader claims which are presented in this application. Applicant failed to claim aspects of the disclosed subject matter disclosed in Fig. 1 and accompanying disclosure.", would not be considered a sufficient "error" statement because applicant has not specifically 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the antenna section is connected to the ground section by a post” has not been taught in the original disclosure. More specifically post 127 connecting two sections of the antenna 126 and 128 respectively has been taught in the specification 
If the Applicant is convinced that the original specification does support above recited limitation, the explanation along with citations from the original disclosure are requested to support the argument.    

The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically claim 29 recites “a ground section having a rectangularly-shaped pattern with a U-shaped slot, wherein the antenna section is connected to the ground section by a post”, but since the specification does not explain how the radiation portion of an antenna is connected to ground layer via a post, for the purposes of the examination the examiner interprets is as feed line running through and in proximity to the ground layer.
With respect to claims 30-40, those claims are also rejected under 35 U.S.C 112(b), by the virtue of their dependency on claim 29. 

Claim Rejections – 35 U.S.C § 251
Claims 29-40 are rejected under 35 U.S.C. § 251 as failing the “original patent“ requirement for reissue applications, since Applicants’ disclosure fails to provide written description support for all of the claimed limitations and features. See MPEP § 1412.01.
In addition claims 1-40 are also rejected under 35 U.S.C 251 for being based on defective Oath/Declaration.  
	

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 recites “thickness of about 0.1mm to 0.1mm”. In order to define a range, the starting and the end numbers need to be different. It appears that there is a typo in this claim and the range should end with 0.2mm in accord with column 2, line 50 of the original specification of the ‘758 patent.   
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 29, 35 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bancroft et al (US Patent No. 6,661,380), hereinafter referred to as Bancroft.
With respect to claim 29, Bancroft discloses a planar antenna comprising: a substrate having a length greater than a width (Figure 1A, element 18); a conductive layer attached to a first surface (Figure 1A, element 20) of the substrate (18) wherein the conductive layer further comprises an antenna section having an arrowhead-shaped pattern (see the Figure 1A below), the arrowhead-shaped pattern being aligned along a longitudinal axis of the antenna; a ground section having a rectangularly-shaped pattern with a U-shaped slot wherein the antenna section is connected to the ground section by a post (see Figure 1A below, the feed 14 is located in a great proximity to the ground section 42 and  also note that part of the ground section is positioned on the other side of the substrate (see Figure 1B, element 16 and feed line 14 goes through the ground section. See claim interpretation explained above under the section 35 U.S.C 112(b)). 


    PNG
    media_image1.png
    392
    656
    media_image1.png
    Greyscale


With respect to claim 35, Bancroft discloses the antenna wherein the substrate is at least one of a Flame Retardant 4 material, a flexible printed circuit substrate, and a single-side printed circuit board substrate (2:1-9, wherein substrate can be PCB (printed circuit board), wherein antenna is position only on one side of the substrate).

With respect to claim 36, Bancroft discloses the antenna wherein the conductive layer is selected from the group comprising copper, aluminum, nickel, silver, and chrome (2:49-51).

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 32, 33, 34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bancroft in view of POSITA. 

With respect to claims 31, 32, 33 and 34, those claims disclose the following ranges: 
the antenna section and the ground section have a combined overall width of from about 30 mm to 58 mm and a height of from about 3 mm to about 15 mm.
the antenna section and the ground section have a combined overall width of from about 45 mm and a height of about 7 mm.
the antenna section and the ground section adhered to the substrate have a combined overall thickness of from about 0.05 mm to about 0.25 mm.
the antenna section and the ground section adhered to the substrate have a combined overall thickness of about 0.1 mm to 0.1 mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive with ranges as disclosed above , since it has been helf that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bancroft in view of Fang (CN 1747233A). 
With respect to claim 40, Bancrfot does not explicitly teach that the dual band includes a first frequency from 2400-2500 MHz and a second frequency from 4900-6000 MHz. On the other hand Fang teaches a dual band antenna including frequencies 2.45 GHz (2450 MHz) and 5.2 GHz (5200MHz).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust Bancroft’s antenna design to operate in a frequency bands of 2400-2500 MHz and a second frequency from 4900-6000 MHz as taught by Fang, in order to adjust the design to the desired operating frequency. It should be noted that adjusting design of an antenna (size and shape and placement) is dictated by a design choice. 



Allowable Subject Matter
Claims 1-28 disclose allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1, 13 and 26, the prior art of record does not anticipate nor render obvious following limitations: 
the ground section having a rectangularly-shaped pattern with a U-shaped opening at one end thereof positioned around a portion of the second radiation control section, wherein the planar antenna has a current distribution that has a first maxima along the central post and a second maxima at a squared end of the rectangularly shaped pattern of the ground section in combination with other features as defined in independent claims 1, 13 and 26.
With respect to claims 2-12, 14-25 and 27-36, those claims also disclose allowable subject matter by the virtue of their dependency on claims 1, 13 and 26 respectively. 

Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further contingent upon the resolution of  the rejection under 35 U.S.C 112(b).
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 37, an insulation layer on top of conductive layer in antenna as disclosed in claim 29.  
Claims 38 and 39 also disclose allowable subject matter by the virtue of their dependency on claim 37. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M. LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street


EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 	

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992